Exhibit 99.4 Gary H. Giroux, P. Eng. MASc. Giroux Consultants Ltd. Suite 1215, 675 West Hastings Street Vancouver, British Columbia, Canada V6B 1N2 CONSENT OF QUALIFIED PERSON I, Gary H. Giroux P.Eng., consent to the public filing of the technical report titled “Preliminary Economic Assessment of the Ixtaca Project” and dated 09 October 2014 (the “Technical Report”) by Almaden Minerals Ltd. I also consent to any extracts from or a summary of the Technical Report in the September 3rd, 2014 news release of Almaden Minerals Ltd. I confirm that I have read the September 3rd, 2014 news release filed by Almaden Minerals Ltd. and that it fairly and accurately represents the information in the sections of the Technical Report for which I am responsible. Dated this 17th day of October, 2014. “ORIGINAL SIGNED AND SEALED” G.H. Giroux, P.Eng. MASc
